Citation Nr: 0808730	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  93-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
radiculopathy, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  During the course of this 
appeal, the claims folder was transferred to the RO in St. 
Louis, Missouri.

The Board remanded the case in December 1994, January 1999, 
and December 2003 with instructions that the RO schedule the 
veteran for appropriate VA examinations, obtain private and 
VA medical records, and to notify the veteran of regulatory 
changes for rating disabilities of the spine.  That 
development was accomplished.

In an August 2004 rating decision, entitlement to TDIU was 
denied.  The veteran perfected an appeal.  

In a March 2006 decision, the Board denied entitlement to an 
increased rating for low back pain with radiculopathy.  The 
issue of TDIU was not addressed because the documentation 
addressing that issue was still located at the RO.  The 
veteran appealed the denial of his claim for an increased 
rating to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a June 2007 Joint Motion for 
Remand (Joint Motion), the case was remanded to the Board for 
consideration, if applicable, of 38 C.F.R. § 3.321(b), which 
is addressed below.  

The Board notes that during the course of the appeal, the 
veteran changed representation from a service organization to 
a private attorney.  In a January 2008 letter, the veteran 
was advised that this private attorney was no longer 
practicing before the Board and if alternate representation 
was not chosen, it would be assumed that the veteran was 
representing himself.  The veteran did not respond; thus 
there is no representation in this case  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion directed the Board to consider the propriety 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) as the veteran indicated that his back 
disability affected his ability to work.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).

Similarly, with respect to TDIU ratings, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of a service-connected disability(ies) shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disability(ies), but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b).  The Court has clarified that, 
where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 38 C.F.R. § 4.16(b) and may only refer the claim to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
The veteran in this case does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for TDIU.  

A review of the record does not contain an adequate competent 
opinion regarding the impact, if any, that the veteran's 
service-connected low back disability has upon employment.  
Prior to any consideration of whether the claim should be 
referred to the Director, Compensation and Pension Service, 
the Board finds that a VA examination should be conducted in 
order to assess the impact of the veteran's low back 
disability upon his employment/employability.

Further, the VCAA letter pertaining to TDIU did not 
adequately notify him of 38 C.F.R. § 4.16(b).  The Board 
finds that the veteran should be sent VCAA notification that 
pertains to 38 C.F.R. § 4.16(b) and also 38 C.F.R. 
§ 3.321(b).  

Further, since the veteran is being sent additional VCAA 
notification, that notice should also comply with the recent 
directives of Vazquez-Flores v. Peake, No. 05-0355, 2008 
(U.S. Vet. App. Jan. 30, 2008), with regard to the increased 
rating claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as it 
pertains to 38 C.F.R. § 3.321(b) an 
d38 C.F.R. § 4.16(b).  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should also comply with 
Vazquez-Flores v. Peake, No. 05-0355, 2008 
(U.S. Vet. App. Jan. 30, 2008), with regard 
to the higher rating claim.  This notice 
should include an explanation as to the 
evidence required to support a higher 
evaluation as outlined in Vazquez-Flores.  At 
a minimum, the veteran should be provided the 
substance of the applicable diagnostic codes 
for rating the back, both old and new.  
Should it be determined that there is any 
further notice deficiency in this case, these 
matters should also be addressed in the duty 
to assist letter.

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining what impact, if any, the 
veteran's low back disability has upon 
his ability to be employed and retain 
employment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should then determine if, as 
provided by 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), a referral to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the 
issue of the increased rating for the low 
back disability and/or entitlement to 
TDIU is warranted.  

4.  If such referral is warranted, after 
receiving a response from the Director, 
Compensation and Pension Service, the RO 
should undertake any adjudicative action 
necessary.  

5.  After Paragraph #4 is completed, or if 
referral to the Director, Compensation and 
Pension Service is not warranted, the claim 
should then be readjudicated in light of all 
of the evidence of record.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




